SOONER HOLDINGS, INC. 127 Northwest 62nd Street, Suite A Oklahoma City, OK73118 Telephone (405) 848-7575 January 7, 2011 Mr. Brian Bhandari, Branch Chief Division of Corporation Finance Securities and Exchange Commission treet NE Washington, DC20549 ATTENTION TIA JENKINS Senior Assistant Chief Accountant Re: Sooner Holdings, Inc. Form 10-K for the fiscal year ended September 30, 2010 Filed December 23, 2010 File No. 000-18344 Dear Mr. Bhandari: With regard to your letter of December 29, 2010 relating to the above-referenced filing of Sooner Holdings, Inc., I acknowledge on behalf of the company that: · the company is responsible for the adequacy and accuracy of the disclosure in the filing; · staff comments or changes to disclosure in response to staff comments do not foreclose the Commission from taking any action with respect to the filing; and · the company may not assert staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Sincerely, /s/ R.C. Cunningham II R.C. Cunningham II, President
